Citation Nr: 0121688	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  95-30 160	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including as secondary to a service-connected 
right knee disability.  

2.  Entitlement to an original evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO in 
Buffalo, New York which denied the veteran's claim for 
service connection for PTSD and determined that new and 
material evidence to reopen a claim for service connection 
for a left knee disorder had not been presented.  In an 
August 1995 decision, the RO determined that an increase in a 
20 percent evaluation for a right knee disability was not 
warranted.  The veteran appealed the determination.  

In April 1997, the RO granted service connection for PTSD 
with a 10 percent rating.  It was also determined that new 
and material evidence had been presented sufficient to reopen 
the previously denied claim of service connection for a left 
knee disability; however, the claim was denied on the merits.  
The veteran timely appealed the initial evaluation assigned 
for PTSD and the unfavorable determination regarding his 
claim for service connection for a left knee disability.  

The RO had denied the veteran's claim for service connection 
for a left knee disorder in November 1977.  There is no 
evidence that the RO notified the veteran of this decision.  
Therefore, the decision did not become final.  See Hauck v. 
Brown, 6 Vet. App. 518 (1994) (per curiam order) (where an 
appellant "never received notification of any denial . . ., 
the one-year period within which to file an NOD, which 
commences with 'the date of mailing of notice of the result 
of initial review or determination,' did not begin to run").  
Accordingly, the Board will not reach the question of whether 
new and material evidence has been submitted.

In a January 1999 decision, the RO increased the evaluation 
for PTSD to 30 percent disabling.  The veteran has not 
indicated he is satisfied with this rating.  Thus, the claim 
is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran's claims file was transferred to the VA 
RO in Oakland, California in September 1997 after he 
relocated to that area.  

In June 2001, a hearing was held before the undersigned Board 
Member at the Oakland RO pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.  


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
complaints of instability; clinical evidence of severe 
ligamentous laxity has been shown.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for a right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of his service medical records reveals that the 
veteran sustained injuries his right knee and underwent 
surgery in November 1965.  

In a November 1977 decision, the RO granted service 
connection for residuals of a right knee injury with a 20 
percent evaluation.  

On VA examination in July 1995, the veteran reported that his 
right knee symptoms included persistent pain, swelling, 
locking and giving out.  He treated his right knee condition 
with anti-inflammatory drugs and ice.  He said that when his 
kneecap became dislocated he sought medical help to reduce 
the dislocation. He said that he was unable to walk any 
distance, climb ladders or kneel due to his right knee 
condition.  He stated that right knee pain was also 
aggravated by cold and damp weather.  

On physical examination of the right knee, flexion to 110 
degrees and extension of 0 degrees was noted.  A moderate 
degree of diffuse swelling and tenderness without any 
evidence of joint effusion was shown.  The patella was easily 
manually dislocated, with a considerable amount of pain, 
indicative of chondromalacia.  Stress testing revealed a 
moderate degree of laxity of the anterior cruciate ligament 
and a moderate degree of laxity of the medial and lateral 
collateral ligaments.  The diagnoses were internal 
derangement of the right knee with recurring subluxation of 
the right patella, with chondromalacia.  

A January 1996 private operative report shows that the 
veteran underwent a right knee operative arthroscopy with 
medial and lateral meniscectomy; chondroplasty; partial 
debridement of the anterior cruciate ligament and lateral 
retinacular release.  The post operative diagnosis was 
internal derangement of the right knee with medial and 
lateral meniscus tears, chondromalacia, partial tear of the 
anterior cruciate ligament, tear of the posterior cruciate 
ligament, and subluxating patella.  

Private treatment notes dated from June 1993 to February 1996 
essentially reflect that the veteran was seen on several 
occasions for dislocations of the right patella.  Internal 
derangement of the right knee was diagnosed.  

On VA examination in April 1996, the veteran reported that 
following the January 1996 surgical procedure, he continued 
to experience pain and swelling of the right knee.  He denied 
recent locking or buckling of the knee.  On physical 
examination, the right knee was diffusely tender.  Pain was 
elicited with movement of the patella.  No evidence of joint 
swelling or joint effusion was shown.  Range of motion 
testing revealed flexion of 110 degrees and -10 degrees of 
extension.  

On stress testing, laxity of the anterior cruciate ligament 
and the posterior cruciate ligament was detected.  No 
evidence of laxity of the medial or lateral collateral 
ligaments could be detected at that time.  Movement of the 
patella revealed a considerable amount of pain.  The 
diagnoses were bilateral chondromalacia patellae, internal 
derangement of the right knee, and residuals of multiple 
surgical procedures, right knee.  

On VA examination in December 1998, the veteran related that 
he had constant pain of the right knee of variable intensity.  
He said that the knee gave out if he did not wear support.  
No locking swelling, stiffness, or decreased range of motion 
was reported.  He reported that he did not take pain 
medication for his right knee symptoms.  Physical examination 
of the right knee revealed mild bony overgrowth.  The 
patellae were normal in position and mobility and were mildly 
tender, bilaterally.  

Tests for ligament laxity showed moderate laxity of the 
anterior cruciate ligament, severe laxity of the medial 
collateral ligament and mild laxity of the lateral collateral 
ligament.  Both knees had full extension.  Flexion in both 
knees was to 140 degrees without pain, guarding or crepitus.  
The diagnoses included status post-operative times seven 
right knee with degenerative joint disease and ligament 
laxity.  

A December 1998 VA radiology report shows that X-rays of the 
right knee were interpreted as showing degenerative changes 
and a possible old right patellar fracture.  

During the June 2001 hearing, the veteran testified that his 
right knee symptoms included constant pain, dislocation and 
ligament laxity.  He stated that he had a history of multiple 
surgeries on the right knee and wore a brace for support.  


II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to eliminate 
the well-grounded claim requirement, and requires the 
Secretary to provide additional assistance in developing all 
facts pertinent to a claim for benefits under Title 38 of the 
United States Code.  

Although the RO did not readjudicate the veteran's claims 
subsequent to the enactment of the VCAA, the veteran was 
afforded multiple VA compensation examinations in connection 
with his claim for an increased evaluation for a right knee 
disability, and as will be discussed below, the record 
contains sufficient information on which to decide that 
claim.  The RO has obtained all identified medical records.  
The veteran was provided notice of the applicable laws and 
regulations.  These served to inform him of the evidence 
necessary to substantiate his claim.  There is no indication 
in the record that there is any additional evidence that has 
not been associated with the claims file.  The Board finds 
the veteran is not prejudiced by appellate review at this 
time without initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Exclusive of the issues of entitlement to service connection 
for a left knee disability claimed as secondary to a right 
knee disability and a evaluation in excess of 30 percent for 
PTSD, which will be addressed in the remand portion of this 
decision, VA has satisfied its duty to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand of the 
remaining issues would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Diagnostic Code 5257, pertaining to other impairment of the 
knee, provides a 10 percent evaluation where there is mild 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or instability, and a 30 
percent rating for severe recurrent subluxation or 
instability.  38 C.F.R. § 4.71a.  

After reviewing the evidence on file, the Board concludes 
that an increased rating of 30 percent is warranted for the 
veteran's right knee disability.  In this regard, the Board 
notes that during the 1998 VA examination, severe laxity of 
the lateral collateral ligament with lesser laxity of other 
ligaments was demonstrated.  The veteran has worn a knee 
brace for support.  Given these findings, the Board concludes 
that the veteran's right knee disability approximates the 
criteria for a 30 percent evaluation under the provisions of 
Diagnostic Code 5257.  

The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of either leg to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  Flexion must 
be limited to 15 degrees for a 30 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5261.  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under Diagnostic 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic 5260 or 
Diagnostic 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  At the time of the 1998 VA examination, range of 
motion of the right knee was full and painless.  

The veteran does not have limitation of motion of the right 
knee which meets the criteria for a noncompensable or 
compensable evaluation under Diagnostic Codes 5260 and 5261, 
the Board finds that a separate 10 percent evaluation is not 
warranted based on the presence of arthritis with limitation 
of motion.  In this regard the Board notes that while the 
veteran has voiced complaints of pain, pain on motion was not 
objectively demonstrated on the last VA examination.  Earlier 
examinations did suggest that there was some limitation of 
motion in the right knee.  However, "where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The current findings do not contain 
objective evidence of limitation of motion.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2000), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The veteran's VA 
examination reveals that he has a full range of motion 
without pain or other reported functional limitation.  Thus 
he could not be awarded a separate compensable evaluation on 
the basis of functional impairment.

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds that a 30 percent evaluation is warranted for 
instability of the right knee.  


ORDER

A 30 percent evaluation for a right knee disability is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  



REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  38 
C.F.R. §§ 3.103, 3.159 (2000).  

Medical evidence of record regarding the veteran's knee 
disabilities consists mainly of treatment records reflecting 
complaints of pain and swelling of both knees.  On VA 
examination in July 1995, the diagnosis included internal 
derangement of the right knee with recurring subluxation of 
the right patella.  A private medical record dated in June 
1993 reveals that he "dislocated" his left knee after a 
fall at home.  A September 1993 VA medical record reflects a 
diagnosis of bilateral patello-femoral syndrome.  Private 
hospital records note that the veteran underwent a left knee 
arthroscopy in December 1997.  On VA examination in December 
1998, degenerative joint disease of both knees with 
ligamentous laxity was diagnosed.  

The only competent evidence of a possible relationship 
between the service-connected right knee disability and a 
left knee disability, consists of a statement from Joseph A. 
Bax, M.D.  That statement in its entirety is, "Patient's 
left knee problem secondary to right knee injuries sustained 
in Vietnam."  There was no explanation for the opinion or 
indication that it was a product of a review of the record.  
Therefore, the record is insufficient in the absence of a 
current examination and opinion.  

During the June 2001 hearing, the veteran testified that PTSD 
contributed to his marital difficulties and affected his 
employment and other relationships.  He related that his 
condition had increased in severity since the 1998 VA 
examination.  He indicated that he received regular one-on-
one counseling from Dr. Berger and that clinical records of 
such treatment were available.  

As it appears additional relevant medical records may exist, 
and such should be obtained as part of the VA's duty to 
assist.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
RO should obtain and associate with the claims file all 
outstanding pertinent medical records, particularly clinical 
treatment records from Dr. Berger.  

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id.  (codified at 38 U.S.C. § 5103A(d)).  Given 
the nature of this case, the Board concludes that a VA 
examination and medical opinion might assist in clarifying 
the issue of whether the veteran's current left knee 
condition is related to service or to the service-connected 
right knee disability.  In addition, given the length of time 
since the last VA examination, and the allegation of a 
worsened condition, a current VA psychiatric examination is 
also warranted.  Veterans Claims Assistance Act of 2000; 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act ( as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers (VA and non-
VA) who may possess additional records 
referable to treatment for PTSD and his 
knee condition.  After securing any 
necessary releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
clinical PTSD treatment records from Dr. 
Berger should be requested.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unsuccessful 
in obtaining.  

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of the veteran's left 
knee disorder.  In particular, the 
examiner is specifically requested to 
render an opinion as to whether any 
current left knee disorder is at least as 
likely as not related to the veteran's 
service-connected right knee disability, 
or to an injury in service.  All 
necessary tests and studies, including 
range of motion testing reported in 
degrees of arc and x-ray studies, should 
be performed and all findings must be 
reported in detail.  The examination 
report should reflect full review of 
pertinent material in the claims folder.  
The examiner is requested to give a 
complete detailed rationale for each 
opinion that is rendered.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorders.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The examiner must review the claims 
folder prior to completing the 
examination.  The examiner's conclusions, 
and the reasons or bases therefor, are to 
be set forth in a clear, logical, and 
concise manner in the examination report.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims currently on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted. No action is required 
of the veteran until he is notified by 
the RO.  

The veteran is advised that the 
examination requested in this remand is 
deemed necessary to evaluate his claim 
and that his failure, without good cause, 
to report for scheduled examinations 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


